Citation Nr: 1728255	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a skin condition. 

2. Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches for the period prior to February 28, 2017, and a rating greater than 50 percent thereafter.  

3. Entitlement to initial disability rating in excess of 50 percent for service-connected major/persistent depressive disorder, not otherwise specified (NOS) with posttraumatic stress disorder (PTSD), also claimed as anxiety condition for the period before March 13, 2013, and the period after September 12, 2014, and greater than 70 percent for the period from March 13, 2013 to September 12, 2014.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1995 to May 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in  Winston-Salem, North Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  In the July 2009 rating decision, the AOJ denied service connection for a skin condition, but granted service connection for depressive disorder and assigned an initial 30 percent rating, as well as granted service connection for migraine headaches, and assigned an initial noncompensable rating, effective May 31, 2009.  

The case was before the Board in November 2015, when an increase of 50 percent was granted for the Veteran's depressive disorder, and an increase of 30 percent was granted for migraine headaches.  The Board decision also remanded the issues of entitlement to service connection for a skin disorder, a heart condition, a right knee condition, a right wrist condition, and a rating greater than 50 percent for depressive disorder. The Board also took jurisdiction of the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for additional development, along with the issue of entitlement to service connection for a skin condition.  

In an April 2016 rating decision the RO implemented the Board's decision and awarded the Veteran staged ratings for his psychiatric condition, increasing the rating to 50 percent disabling for the periods before March 13, 2013, and after September 12, 2014, and assigned a 70 percent rating for the period in between. 

The Veteran timely appealed the November 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (CAVC or Court), and in a September 2016 decision the Court vacated and remanded the portion of the November 2015 Board decision denying entitlement to a rating higher than 30 percent for his service-connected migraine headaches due to the lack of rationale provided by the March 2013 VA examiner.  Thus, pursuant to the September 2016 Court decision, the Board remanded the Veteran's case in March 2017 to ensure due process was met.  

Additionally, in an April 2017 rating decision the RO granted the Veteran's claims for service connection for a heart condition, a right knee condition, and a right wrist condition. As this represents a full grant of the benefits sought, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The requested development having been completed, the remaining issues were returned to the Board for further adjudication. 

Finally, the Board notes that in the April 2017 Form 646 statement by an accredited representative, the Veteran's representative addressed the issues of service connection for an eye condition and diabetes, and entitlement to increased ratings for a spine disability and a left elbow disability. However, these issues were addressed in the November 2015 Board decision, and were not disturbed by the Court in the September 2016 Memorandum Decision. Thus, they are not on appeal.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 




FINDINGS OF FACT

1. The Veteran's skin condition has been diagnosed as dyshidrotic eczema and is not related to his active service. 

2. For the entire appeal period, the Veteran's migraine headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

3. The criteria for a 70 percent disability rating for service-connected major/persistent depressive disorder, NOS with PTSD, also claimed as anxiety condition are met by a showing of suicidal ideation, near continuous depression, antisocial behaviors, and difficulty adapting to stressful circumstances.  

4. The Veteran has a 100 percent schedular rating for the entire appeal period.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for a 50 percent rating for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

3. The Veteran's service-connected psychiatric symptoms more nearly approximate the criteria for the 70 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411-9434 (2016).   

4. Entitlement to a TDIU is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

The Veteran seeks service connection for a skin condition.  In the instant matter, the Veteran reports that post-service he exhibited red spots on his skin after returning from Iraq, asserting that the spots involved areas on his skin which were exposed to sun, including his chest and arms which received sunburn while on deployment. 
During service, at the January 2000 examination, the Veteran did not report any skin issues.  Similarly, he failed to report any skin diseases or rashes at his March 2008 post-deployment health reassessment examination, as well as at his February 2009 examination towards the end of his military service. 
The Veteran underwent VA examination in May 2009, in which the examiner noted that the Veteran's skin was clear of rashes and lesions, further specifying that there were also no signs of acne, chloracne, scarring alopecia areata or hyperhidrosis.  The examiner concluded that there is no diagnosis or pathology to render a diagnosis, but what the Veteran was experiencing was a very common benign lesion called a cherry hemangioma.  The examiner did not document it as a diagnosis on the VA examination due to finding that cherry hemangioma's are not an abnormal finding as they are considered no different from a mole.  As the Veteran still did not have a current disability or formal diagnosis of any skin condition, he underwent additional VA examination in February 2017. 

The February 2017 VA examiner noted the following: 
"The Veteran's skin disorder (Dyshidrotic Eczema) is a disease with a clear and specific etiology and diagnosis.  It is less likely than not (less than 50% probability) that the Veteran's skin disorder is related to a specific exposure event experienced by the Veteran during service in SW Asia.  Skin conditions, particularly rashes, are among the most frequent health problems reported by Gulf War Veterans (Murphy et al., 1999).  Rash usually refers to dermatitis, an umbrella term covering several subtypes, including atopic dermatitis, contact dermatitis, seborrheic dermatitis, and psoriasis.  During the Gulf War, troops were exposed to several toxicants that could cause allergic skin reactions, including pesticides and solvents.  Per Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War; Committee on Gulf War and Health: Health Effects of Serving in the Gulf War (2010, INSTITUTE OF MEDICINE OF THE NATIONAL ACADEMIES; THE NATIONAL ACADEMIES PRESS): "On the basis of the few studies of dermatologic conditions, unrelated skin conditions occur more frequently among Gulf War deployed veterans, but the findings as to specific skin conditions are not consistent among the studies," "The committee also concludes that there is inadequate/insufficient evidence to determine whether an association exists between deployment to the Gulf War and skin disorders."  An association between service in Southwest Asia and the development of skin disorder has not been clearly defined.  Therefore, until further studies are available, it is reasonable to assume that said exposure may not be related to the Veteran's current symptoms."" 
The examiner in 2017 diagnosed the Veteran's skin condition as dyshidrotic eczema, a known diagnosis. Thus, his skin condition cannot be due to an undiagnosed illness. Moreover, his skin condition does not constitute a chronic multisymptom illness as the only symptom is his rash. Thus, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.  
With regard to whether his diagnosed skin condition can be service connected on a direct basis, the 2017 examiner determined that the Veteran's skin condition was not related to his active service, noting that through medical research there is no formal association between the Veteran's service in Southwest Asia, including his exposure to any environmental toxins and his current diagnosis of dyshidrotic eczema.  As such, service-connection for a skin condition is unwarranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The examiner provided a rationale for the opinion, reviewed the record, and considered the Veteran's statements in rendering his opinion. Thus, the Board finds that this opinion is entitled to significant probative value. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In finding so, the Board notes that the Veteran's description of his symptoms to be credible and competent evidence pertinent to the claim, particularly as it relates to the Veteran's consistent report of skin issues post-deployment.  However, as it pertains to the limited inquiry as to whether the Veteran's skin condition was incurred in or aggravated by service, the Board places greater probative weight on the clinical findings of the clinicians who have greater training and expertise in performing physical examinations and reporting the nature and etiology of his skin condition of eczema.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

I. Migraine Headaches

The Veteran asserted that his service-connected migraine headaches warrant a higher disability rating.  Migraine headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   

By way of background, at present, the Veteran's migraine headaches are rated at 30 percent disabling from May 31, 2009, and 50 percent disabling from February 28, 2017. 
The May 2009 examination conveyed that the Veteran was diagnosed with migraines, and described his symptoms as two to three headaches on average, occurring three times per week, that last for eight hours.  The Veteran described those migraines as being at a pain level of six to eight, on a pain scale out of ten.  The symptoms he experienced are sensitivity to light and sound, head pain, and nausea which could occur up to three times per week also lasting for eight hours.  The Veteran's daily function during flare-ups is limited to light desk work. 
The March 2011 VA treatment records signify an increase in the Veteran's migraine symptoms as the Veteran was assessed to increase the dosage of medication for his migraines. The increased medication proved helpful as the November 2011 VA treatment records indicate the migraines were stable on effective medication. 
During the March 2013 VA examination, the Veteran reported that his headaches occurred two to three times per week, and included constant head pain localized to one side of his head, head pain worsened with physical activity, and that he experienced nausea, sensitivity to light and sound, and that his head pain lasted one to two full days at a time.  The VA examiner reported that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once a month, but that the Veteran did not experience any frequent prostrating and prolonged attacks of migraine headache pain.  The examiner then reported that during severe headaches the Veteran was unable to work.  According to the September 2016 Court decision, the examiner failed to adequately provide a rationale for concluding that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain, while seemingly contradicting the examination findings.  The Court deemed the examination inadequate due to the lack of rationale provided by the examiner, and thus the Veteran was afforded an additional VA examination in February 2017. 
At the February 2017 VA examination the Veteran was diagnosed with migraines including migraine variants.  The symptoms which were reported included the feeling of excessive pressure, and pain in the head/eye region due to headaches approximately two to three times per week, lasting approximately three to six hours, requiring medication and seclusion.  To this end, the Veteran reported leaving work three to four times per month due to headaches, pulsating and throbbing head pain, on both sides of his head, which worsened with physical activity.  Lastly, the examiner specified that the Veteran experienced prostrating and prolonged attacks of migraine pain.  
The Board notes that while the May 2009 examiner failed to use the language specific of the Rating Schedule to describe the Veteran's symptoms, it is clear from the report that the Veteran experienced very frequent prostrating and prolonged headache attacks productive of severe economic inadaptability from 2009 to present.  Specifically, the Veteran demonstrated severe headache symptoms which he rated as a six to eight, on a pain scale out of ten.  Those severe headaches lasted anywhere from eight hours to two days, occurring up to three times per week with the existence of outpatient treatment and medication for migraines.  The record also notes that since 2009, the Veteran's very frequent migraine headaches have continuously imposed some sort of economic inadaptability, as the Veteran was either strictly limited to light desk duty, or was unable to attend work at all due to the severity of his symptoms. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Thus, the Board finds that the Veteran's symptoms, taken as a whole, more nearly depict the level of disability reflected by having migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100

As such, the Veteran's migraine headaches more nearly approximate the rating criteria for the 50 percent schedular rating for the entirety of the appeal period.  Id. The Board notes that 50 percent is the maximum schedular rating available in the Diagnostic Code.  Id. 

II. Psychiatric Disorder

The Veteran seeks a higher disability rating for his service-connected psychiatric disability.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected psychiatric disability has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in March 2014.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015). 

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002). However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio,  713 F.3d at 116-17.

The record includes an examiner's assessment of the Veteran's psychiatric disability in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence, the Board finds that for the entire appeal period, the Veteran's psychiatric disability more nearly approximates occupational and social impairment with deficiencies in most areas such as work and family relations due to symptoms such as constant depression, flattened affect, asocial behavior, difficulty in adapting to stressful circumstance, and suicidal ideation, a 70 percent evaluation. 

In the instant matter, the Veteran's psychiatric disorder is granted a staged rating of a 50 percent evaluation from May 31, 2009, 70 percent from March 13, 2013, and 50 percent from September 12, 2014.  

The Veteran was afforded a VA examination in connection with this claim in June 2009, in which he was diagnosed with depressive disorder, NOS, and assigned a GAF score of 62.  His symptoms included depressed mood, chronic sleep impairment, irritability, panic attacks, anxious mood and affect, and increasing irritability.  Despite this, the examiner felt that the Veteran still possessed the ability to maintain effective relationships.  It was also noted that the Veteran had difficulty understanding complex commands as he had to write them down in order to follow through.  Moreover, the examiner noted that as the Veteran's transition from military to civilian life was sudden, and that while the Veteran's symptoms may not be severe at this time, it is possible that the rush of transitioning from military to civilian life with chronic pain, condition, his symptoms and emotional distress will increase. 

Later, in March 2013 the Veteran underwent VA examination which more accurately noted his psychiatric diagnosis as PTSD, major depressive disorder (MDD), single episode, chronic, generalized anxiety disorder, panic disorder without agoraphobia.  The examiner concluded that the Veteran's PTSD Checklist Military (PCL-M) score was 69, indicating fairly severe PTSD symptoms.  Further, he noted the Veteran experienced suspiciousness, anxiety, depressed mood, difficulty in establishing and maintaining relationships, suicidal ideations, and obsessive rituals where interference with routine activities. 

In this regard, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. Mar. 27, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders."  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id.  As applied, the passive suicidal ideation which the examiner recorded at the Veteran's March 2013 VA examination is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

The Veteran underwent additional VA examination in September 2014, noting his diagnosis as PTSD, persistent depressive disorder, with anxious distress, late onset, with persistent major depressive episode, moderate.  The examiner stated that the Veteran's social impairment (not occupational impairment) including symptoms of flattened affect, minimal eye contact, and chronic seclusion is more likely related to depression, as he cut all ties with friends, and does not socialize beyond his wife and son.  Additionally, the Veteran experienced depression, anxiety, sleep impairment, appetite changes, insomuch that the Veteran's weight fluctuates up to forty pounds, which contributed to his low energy, and feelings of hopelessness and sadness.  Further, the examiner noticed that the Veteran exhibited very poor eye contact during the examination, and shook is leg throughout the entire evaluation.  

Granting the benefit of the doubt to the Veteran, the Board finds that the Veteran's symptoms from 2009 to present warrant a 70 percent rating for the entire appeal period.  Id. Particularly, the Veteran's symptoms of flattened affect, inability to understand complex commands, fluctuating weight to the severity of forty pounds, near continuous depression and anxiety, suicidal ideations, and difficulty adapting to stressful circumstances.  The June 2009 examiner's statement on the Veteran's symptoms increasing as his transition from military to civilian life was also persuasive, and weighed heavily in favor of the claim, considering the Veteran's symptoms visibly worsened from the 2009 examination to present. 

However, the Board finds that the criteria for a 100 percent schedular rating have not been met at any time during the appeal period as the Veteran does not exhibit any neglect of personal hygiene, has logical speech, does not experience hallucinations or delusions, nor was he ever disoriented as to time or place during the entire appeals period, which would be examples supporting a 100 percent rating.  Overall, the frequency, severity and duration of the Veteran's psychiatric symptoms do not meet, or more nearly approximate total social and occupational impairment.  Id.  Consequently, a 70 percent evaluation, and no higher, is granted for the entirety of the appeal period.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
At 100 percent, the Veteran is statutorily precluded from receiving a TDIU on schedular basis for that period, as he would be compensated at the level of being totally disabled, and presumed unable to work.  Green v. West, 11 Vet. App. 472 (1998)(holding that, if a 100 percent schedular rating is granted, a Veteran is not also entitled to TDIU for the same period.); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  
As the record stands now, the Veteran is service connected for ten disabilities.  Prior to this adjudication the Veteran's combined evaluation is 90 percent from May 31, 2009; 100 percent from March 13, 2013; 90 percent from September 12, 2014; and 100 percent from February 28, 2017.  With the grant of an increase for the Veteran's psychiatric and migraine headache conditions, he meets the schedular 100 percent rating for the entire appeal period, and is thus precluded from receiving a TDIU on a schedular basis.  Accordingly, for the entire appeal period consideration for a TDIU is not warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

ORDER

Service connection for a skin condition is denied. 

A 50 percent rating for service-connected migraine headaches is granted for the entire appeal period. 

A 70 percent rating for service-connected major/persistent depressive disorder, NOS with PTSD is granted for the entire appeal period.  

Entitlement to a TDIU is denied. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


